Citation Nr: 0900364	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  06-10 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a higher initial rating for gastroesophageal 
reflux disease (GERD)/gastritis, currently rated at 30 
percent.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Jason Barlow, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1980 to 
April 1985.   

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2005 rating decision of the Department of 
Veterans Affairs (VA) Appeals Management Center (AMC) in 
Washington, DC, which granted service connection for 
GERD/gastritis assigning a 30 percent rating, effective 
November 2002.  


FINDINGS OF FACT

1. The veteran has symptoms from his GERD/gastritis, 
including acid reflux, cramping, weight loss, nausea, 
vomiting, and esophageal distress, but he has been found to 
have generally good health.  

2. The veteran can swallow solid foods, and there is no 
evidence he has severe hemorrhages, or large ulcerated or 
eroded areas due to gastritis.  


CONCLUSION OF LAW

The criteria for a higher initial rating for GERD/gastritis, 
currently rated at 30 percent, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
4.114, Diagnostic Codes 7203, 7307 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice 
regarding the initial service connection claim by letter 
dated in February 2003.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence.  The RO provided the appellant 
with the notice of the criteria for assigning disability 
ratings and effective dates in March 2006, February 2008 and 
April 2008, and the claim was readjudicated in a September 
2008 supplemental statement of the case.  While the veteran 
was not provided a VA letter outlining all of the evidence 
necessary to substantiate an initial increased rating claim, 
including the diagnostic criteria for the disability at issue 
and notice that the veteran should submit evidence regarding 
the disability's effect on his employment and daily life, the 
statutory scheme contemplates that once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, section 5103(a) notice has served its 
purpose.  Dingess v. Nicholson, 19 Vet. App. at 490 (2006).  
As the veteran was granted service connection and assigned an 
evaluation and effective date, the Secretary had no 
obligation to provide further notice under the statute.  Id.  
As such, any defect with respect to the content of the notice 
requirement was non-prejudicial.  The veteran has not alleged 
any prejudice as a result of untimely notification, nor has 
any been shown.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
severity of the veteran's GERD/gastritis.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran asserts that he is entitled to an initial rating 
in excess of 30 percent for GERD/gastritis based on his 
current symptoms.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The regulations provide that there are diseases of the 
digestive system, particularly within the abdomen, which, 
while differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in § 4.14.  See 38 C.F.R. § 4.113 
(2007).  Ratings under diagnostic codes 7301 to 7329, 
inclusive, 7331, 7342 and 7345 to 7348 inclusive will not be 
combined with each other.  A single evaluation will be 
assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114.

The veteran's GERD/gastritis is currently rated under 38 
C.F.R. § 4.114, Diagnostic Code 7307-7203.  

Diagnostic Code 7307 provides that a 30 percent rating is 
warranted for chronic gastritis with multiple small eroded or 
ulcerated areas, and symptoms, and a 60 percent rating is 
warranted for chronic gastritis with severe hemorrhages, or 
large ulcerated or eroded areas.  C.F.R. § 4.114, Diagnostic 
Code 7307.  

Under Diagnostic Code 7203, stricture of esophagus, a 30 
percent rating requires moderate stricture, a 50 percent 
rating requires severe stricture, permitting liquids only, 
and an 80 percent rating requires passage of liquids only, 
with marked impairment of general health.  38 C.F.R. § 4.114, 
Diagnostic Code 7203.

The evidence shows that the veteran complained of severe acid 
reflux, burning epigastric area, and dyspepsia in October 
2002 and December 2002 at a VA health center; weight was 209 
and 212 pounds.  A July 2003 private medical record indicates 
similar problems; weight was 209 pounds.   

At an August 2005 VA examination the veteran reported a 
greasy substance coming up in his mouth on a daily basis with 
no pain.  The veteran also reported abdominal cramping.  The 
VA examiner noted symptoms of heartburn, upper abdomen pain 
or discomfort and regurgitation along with daily nausea or 
vomiting of moderate severity and lasting one or more hours.  
There was no significant weight loss or malnutrition.  The VA 
examiner noted an imaging study revealed moderate 
gastroesophageal reflux with an otherwise negative upper 
gastrointestinal series.  The veteran was diagnosed with GERD 
and gastritis.  

A private medical record  of November 2005 showed complaints 
of increased reflux symptoms and water brash.  There was no 
solid food dysphagia, hematemesis or melena.  In April and 
May 2006 statements, friends of the veteran stated that they 
witnessed his weight loss and vomiting brown material.

In January 2007 the veteran underwent another physical 
examination, and the VA doctor noted the veteran appeared 
robust and healthy upon physical examination.  An abdominal 
examination showed no hepatosplenomegaly or mass, though the 
veteran complained of tenderness.  The doctor noted that the 
veteran had lost 20 percent of his weight compared to the 
baseline, but she indicated there were no signs of 
significant weight loss or malnutrition.  At that 
examination, the veteran was 68.5 inches tall and weighed 198 
pounds.  The veteran's symptoms included daily nausea, 
vomiting, dysphagia, esophageal distress, heartburn, and 
regurgitation.  The VA doctor noted that the veteran could 
always swallow solid food.  The VA doctor diagnosed the 
veteran with GERD.

The veteran underwent a biphasic upper gastrointestinal 
imaging series in February 2007 and normal esophageal 
motility was observed.  The esophagus demonstrated normal 
mucosal features.  The stomach had mildly thickened rugal 
folds, and the portion of the small bowel that was visualized 
was unremarkable.  The examining radiologist's impression was 
mildly thickened gastric folds consistent with chronic 
gastritis.  

The veteran underwent another VA examination in July 2008, 
and the VA doctor noted the veteran was in good health.  He 
found no symptoms of hematemesis, melena, or anemia, and the 
veteran could swallow solid food most of the time.  Weight 
was 182.1 pounds, and overall general health was good.  
However, the doctor did find symptoms of nausea, dysphagia, 
pain, heartburn, and he diagnosed the veteran with chronic 
gastritis.  He stated that the veteran's upper 
gastroinstestinal findings were out of proportion to physical 
findings and laboratory testing performed in the past.  

The competent evidence does not support that the veteran has 
chronic gastritis with severe hemorrhages, or large ulcerated 
or eroded areas to warrant a 60 percent rating under 
Diagnostic Code 7307.  Upper gastrointestinal series in 2005 
and 2007 failed to demonstrate such manifestations of 
gastritis.

In his January 2006 Notice of Disagreement the veteran 
alleges that he is limited to ingesting only liquids.  
However, the January 2007 and July 2008 VA examinations 
indicated that the veteran could swallow solid foods, and 
there is no medical evidence indicating he is limited to 
ingesting only liquids.  Accordingly, the veteran is not 
entitled to a 50 percent or greater rating under Diagnostic 
Code 7203.  

Diagnostic code 7346 is another potentially applicable 
Diagnostic Code.  Under this code, a 30 percent rating is 
warranted when there is persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  A rating of 60 percent 
is warranted when there are symptoms of pain, vomiting, 
material weight loss, and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.  

The veteran has symptoms of recurrent epigastric distress 
consistent with a 30 percent rating, but there is no evidence 
he has chronic symptoms of material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  
Moreover, the January 2007 and July 2008 VA examinations 
found the veteran in good health.  The veteran clearly had 
weight loss, but the VA doctor declined to find that the 
veteran suffered from malnutrition and did not indicate the 
weight loss involved a severe impairment of health.  Although 
the veteran's friends report witnessing him vomit brown 
material, examinations before and after those statements were 
written indicate that the veteran did not have hematemesis.  
Accordingly, the veteran is not entitled to a 60 percent 
rating under this code.  Because the veteran does not have 
ulcer disease, rating under Diagnostic Code 7305 for duodenal 
ulcer would be inappropriate. 

Consideration has been given to assigning a staged rating; 
however, during the entire period in question the Board finds 
that the veteran's GERD/gastritis has warranted a 30 percent 
disability rating.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Finally, the Board has considered whether the veteran's claim 
should be referred for extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1) (2007).  The record reflects that the 
veteran has not required frequent hospitalizations for his 
service-connected GERD/gastritis.  Additionally, there is no 
other indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the 30 percent disability rating granted 
herein.  Accordingly, the Board has determined that referral 
of this case for extra-schedular consideration is not 
warranted.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and entitlement to a higher 
initial rating for GERD/gastritis, currently rated at 30 
percent, is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 
At 57-58.  


ORDER

Entitlement to a higher initial rating for GERD/gastritis, 
currently rated at 30 percent, is denied.  




____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


